ACCEPTED
                                                                           03-15-00362-CV
                                                                                   7513722
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                    10/23/2015 11:40:47 AM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                 No. 03-15-00362-CV

    ____________________________________________           FILED IN
                                                    3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                COURT OF APPEALS                   10/23/2015 11:40:47 AM
                       for the                        JEFFREY D. KYLE
             THIRD DISTRICT OF TEXAS                        Clerk
      ________________________________________

                    Colette Custer,

                                  Appellants,
                          v.

                Wells Fargo Bank, N.A.,

                                 Appellee.
      ________________________________________

       Appeal from the County Court at Law No. 1
                of Travis County, Texas
          Honorable Todd Wong, Presiding Judge
      ________________________________________

MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF
     ________________________________________


                          Sammy Hooda
                          State Bar No. 24064032
                          sammy.hooda@buckleymadole.com
                          Buckley Madole
                          14841 Dallas Parkway, Suite 425
                          Dallas, Texas 75242
                          Telephone: 972-643-6600
                          Facsimile: 972-643-6699
                          Attorneys for Appellee




                          1
          MOTION TO EXTEND TIME FOR FILING APPELLEE’S BRIEF

      Appellee Wells Fargo Bank, N.A., requests the Court grant it an extension of

time to file Appellee’s Brief, and in support hereof respectfully shows the Court:

      1. The Court’s docket states Appellee’s Brief was due on October 19, 2015.

      2. Appellee, reasonably believed its Brief was due either on:

             a. October 22, 2015, based on Appellant’s Brief being received on

                September 23, 2015; or

             b. October 27, 2015, based on Appellant’s Brief being filed on

                September 28, 2015.

      3. Appellee reasonably believed this was an appeal from the trial court’s final

         judgment, rather than, an interlocutory appeal, thus being governed by the

         rules for an accelerated appeal.

      4. Appellee is filing its Brief contemporaneously with this Motion to Extend.

      5. This is Appellee’s first request for extension of time to file its Brief.

      6. The extension is not being sought for delay, but so justice can be done.

      7. This motion complies with requirements of TEX. R. APP. P. 10.1(5) and

         10.5(b).




                                            2
                                       Respectfully submitted,

                                       /s/ Sammy Hooda
                                       Sammy Hooda
                                       State Bar No. 24064032
                                       sammy.hooda@buckleymadole.com
                                       Buckley Madole
                                       14841 Dallas Parkway, Suite 425
                                       Dallas, Texas 75242
                                       Telephone: 972-643-6600
                                       Facsimile: 972-643-6699

                                       Attorneys for Appellee

                         CERTIFICATE OF CONFERENCE

      The undersigned certifies that it was unable to confer with Appellant on the
merits of this Motion to Extend because Appellee does not have Appellant’s phone
number or an email address to make contact.

                                            /s/ Sammy Hooda
                                            Sammy Hooda

                           CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of this Motion to Extend was served by
certified mail, return receipt requested on the 23rd day of October, 2015 on the
following:

       Collette Custer
       20433 Rita Blanca Circle
       Pflugerville, Texas 78660



                                            /s/ Sammy Hooda
                                            Sammy Hooda



                                        3